           Case 3:19-cv-01356-VC Document 78 Filed 05/14/20 Page 1 of 4



 ROBERT B. OWENS (Bar No. 77671)                 ANDREW P. BRIDGES (CSB No. 122761)
 rowens@ogrlaw.com                               abridges@fenwick.com
 OWENS & GACH RAY                                CRYSTAL NWANERI (CSB No. 318955)
 10323 Santa Monica Blvd., Suite #102            cnwaneri@fenwick.com
 Los Angeles, CA 90025                           FENWICK & WEST LLP
 Telephone: (310) 553-6611                       801 California Street
 Facsimile: (310) 954-9191                       Mountain View, CA 94041
                                                 Telephone: (650) 988-8500
 CRAIG S. HILLIARD (Pro Hac Vice)                Facsimile: (650) 938-5200
 chilliard@stark-stark.com
 STARK & STARK, P.C.                             JEDEDIAH WAKEFIELD (CSB No. 178058)
 993 Lenox Drive, Bldg. Two                      jwakefield@fenwick.com
 Lawrenceville, NJ 08648                         SAPNA MEHTA (CSB No. 288238)
 Telephone: (609) 895-7346                       smehta@fenwick.com
 Facsimile: (609) 895-7395                       MATTHEW B. BECKER (CSB No. 291865)
                                                 mbecker@fenwick.com
 Attorneys for Plaintiffs,                       FENWICK & WEST LLP
                                                 555 California Street, 12th Floor
 MON CHERI BRIDALS, LLC and                      San Francisco, CA 94104
 MAGGIE SOTTERO DESIGNS, LLC                     Telephone: (415) 875-2300
                                                 Facsimile: (415) 281-1350

                                                 Attorneys for Defendant,
                                                 CLOUDFLARE, INC.

                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                 (SAN FRANCISCO DIVISION)


MON CHERI BRIDALS, LLC and MAGGIE                  Case No.: 19-cv-01356-VC
SOTTERO DESIGNS, LLC,
               Plaintiffs,
                                                   (CORRECTED) STIPULATED
      v.                                           [PROPOSED ] AMENDED
CLOUDFLARE, INC., and DOES 1 – 500,                CASE MANAGEMENT ORDER
Inclusive,                                         AS MODIFIED

               Defendants.




       Counsel for Cloudflare Andrew P. Bridges regrets that he filed an erroneous version of

the amended scheduling order and now files a corrected version to reflect the agreement among

counsel regarding dates for opposition and reply briefs on dispositive motions. The corrected

 (CORRECTED) STIPULATED [PROPOSED] AMENDED                             CASE NO. C 19-CV-01356-VC
 CASE MANAGEMENT ORDER
              Case 3:19-cv-01356-VC Document 78 Filed 05/14/20 Page 2 of 4




dates are in bold face italics below. This change does not affect any hearing or status conference

date. Mr. Bridges provides an updated declaration under Local Rule 6-2 that reflects all changes

to date.

           The parties to the above-entitled action jointly submit this proposed revised case

management order extending case management deadlines. The parties have exchanged

preliminary discovery responses, are working through discovery deficiency contentions, and

intend to produce additional documents once a discovery protection order is put in place (which

the parties have drafted and are finalizing for submission to the Court). Given the recent COVID-

19 health crisis and the toll it has had and will continue to have on businesses, including those of

Plaintiffs, the parties believe the requested extension is warranted and will provide sufficient

time within which to complete discovery.

           Pursuant to Local Rule 6-2(2), the following dates and deadlines were previously entered

by the Court following the Case Management Conference on July 31, 2019:

                  Last day to amend pleadings due by 10/1/2019

                  Close of Fact Discovery due by 6/18/2020

                  Opening Reports due by 4/1/2020

                  Rebuttal Reports due by 5/1/2020

                  Close of Expert Discovery due by 6/18/2020

                  Last day to hear Dispositive Motion Hearing set for 9/24/2020 at 10:00 a.m.

                  Final Pretrial Conference set for 1/11/2021 at 1:30 p.m.

                  Jury Trial set for 1/25/2021 at 8:30 AM

                  Case Management Statement due by 5/13/2020

                  Further Case Management Conference set for 5/20/2020 10:00 a.m.

           Due to the reasons explained above and the legitimate need for additional time to

complete contemplated discovery, the parties propose the following amended schedule:

                  Designation of Experts and Opening Reports by June 1, 2020

                  Rebuttal Expert Disclosure and Reports by August 3, 2020

 (CORRECTED) STIPULATED [PROPOSED] AMENDED           2                       CASE NO. C 19-CV-01356-VC
 CASE MANAGEMENT ORDER
         Case 3:19-cv-01356-VC Document 78 Filed 05/14/20 Page 3 of 4




             Further Case Management Conference on September 23, 2020, at 10:00 a.m.

             Updated joint case management statement due by September 16, 2020

             Expert Depositions by October 16, 2020

             Discovery End Date is October 30, 2020

             Dispositive Motions (opening briefs) by November 6, 2020

             Dispositive Motions (opposition briefs) by December 4, 2020

             Dispositive Motions (reply briefs) by December 18, 2020

             Hearing on Dispositive Motions on January 7, 2021, at 10:00 a.m.

             Pretrial Conference on April 12, 2021, at 1:30 p.m.
             Trial scheduled on April 26, 2021, at 8:30 a.m.

      A declaration under Local Rule 6-2 accompanies this document.


Dated: April 14, 2020                              /s/ Gene Markin (By APB with permission)
                                               Craig S. Hilliard (pro hac vice)
                                               chilliard@stark-stark.com
                                               Gene Markin
                                               gmarkin@stark-stark.com
                                               STARK & STARK, P.C.
                                               993 Lenox Drive, Bldg. Two
                                               Lawrenceville, NJ 08648-2389
                                               Telephone: (310) 553-6611
                                               Facsimile: (310) 954-9191
                                               Robert B. Owens (No. 77671)
                                               rowens@ocrlaw.com
                                               OWENS & GACH RAY
                                               10323 Santa Monica Blvd., Suite 102
                                               Los Angeles, CA 90025
                                               Telephone: (609) 895-7346
                                               Facsimile: (609) 895-7395
                                               Attorneys for Plaintiffs Mon Cheri Bridals,
                                               LLC and Maggie Sottero Designs, LLC




(CORRECTED) STIPULATED [PROPOSED] AMENDED      3                     CASE NO. C 19-CV-01356-VC
CASE MANAGEMENT ORDER
          Case 3:19-cv-01356-VC Document 78 Filed 05/14/20 Page 4 of 4




 Dated: April 14, 2020                                /s/ Andrew P. Bridges
                                                   Andrew P. Bridges (No. 122761)
                                                   abridges@fenwick.com
                                                   Crystal Nwaneri (No. 318955)
                                                   cnwaneri@fenwick.com
                                                   FENWICK & WEST LLP
                                                   801 California Street
                                                   Mountain View, CA 94041
                                                   Telephone: (650) 988-8500
                                                   Facsimile: (650) 938-5200

                                                   Jedediah Wakefield (No. 178058)
                                                   jwakefield@fenwick.com
                                                   Sapna Mehta (No. 288238)
                                                   smehta@fenwick.com
                                                   Matthew B. Becker (No. 291865)
                                                   mbecker@fenwick.com
                                                   FENWICK & WEST LLP
                                                   555 California Street, 12th Floor
                                                   San Francisco, CA 94104
                                                   Telephone: (415) 875-2300
                                                   Facsimile: (415) 281-1350

                                                   Attorneys for Defendant Cloudflare, Inc.


                             ATTESTATION OF SIGNATURES

       Pursuant to Local Rule 5-1(i)(3), I hereby attest that the concurrence in the filing of this
document has been obtained from the signatory indicated by a “conformed” signature (/s/) within
this e-filed document.
                                                         /s/ Andrew P. Bridges
                                                      Andrew P. Bridges


PURSUANT TO STIPULATION, IT IS SO ORDERED AS MODIFIED.

          May 14, 2020
 Dated:
                                                  Honorable Vince Chhabria
                                                  United States District Judge




 (CORRECTED) STIPULATED [PROPOSED] AMENDED        4                      CASE NO. C 19-CV-01356-VC
 CASE MANAGEMENT ORDER
